Opinion by
Mr. Justice Green,
This is an appeal from an order of the court below continuing, until further notice, a preliminary injunction previously granted to restrain the defendants from tearing up, and removing, the ties, rails and wires of the plaintiff’s electric railway tracks laid upon so much of the bridge over Cobb’s creek as was within the county of Delaware. The allegation of the bill is that the railway track was laid by permission of the supervisors of Upper Darby township from the middle of Cobb’s creek over roads in that township to the western line of the township, and also that the permission of the commissioners of Delaware county had been obtained to lay its rails, ties and wires over so much of the bridge as lies within the county of Delaware. The injunction was asked for because Mr. Windrim, director of the department of public works in the city of Philadelphia, had given notice in writing to Mr. John B. Reilly, the contractor who built the bridge, to remove the tracks from the bridge, aud Mr. Reilly had shown this notice to the plaintiff and had informed the plaintiff that he would be obliged to remove the tracks from the bridge.
In the paper-book of the appellant a question is raised as to the jurisdiction of the court of Delaware county to proceed against the city of Philadelphia in that county, on the ground that the city could only be sued in the courts of Philadelphia county. The question is of no consequence because both Mr. Windrim who gave the order, and Mr. Reilly who was to execute it, are defendants and are individual persons only, and are, of course, subject to the jurisdiction of the courts of Delaware county to prevent the commission, within that county, of any acts of trespass.
*461The third assignment of error alleges that the court below refused, at the hearing on April 16,1894, to hear oral evidence offered by the defendants. We are unable to find anything on the record to support this assignment, and no exception was taken to such refusal.
The remaining assignments raise only the question of the right of the plaintiff to lay its rails, ties and wires on the bridge, and assert that the city never had granted permission to that effect. To this the plaintiff replies that they did not lay any part of their structure east of the county line on the bridge but only up to the county line, which, the plaintiff says, runs through the middle of Cobb’s creek and therefore across the middle of the bridge. As the bill does not ask for an injunction except as to that part of the bridge which lies within Delaware county, no question can arise as to the part lying within the city limits. Some contention is made that the bridge is a joint structure, because the cost of its erection was defrayed equally by the city and the county, and therefore the city had a concurrent jurisdiction over the whole of the bridge and hence its consent must be’obtained. Whatever may be the merits of such a contention, it cannot affect the physical fact that one half of the bridge is located within the territorial limits of Delaware county, and is therefore subject to the jurisdiction of the courts of that county. The tearing up and removing the ties and rails of a railway track, without authority of law, is an act of violence and force, which we have refused to sanction in other cases and cannot‘.permit in this : Easton etc. Pass. R’w’y Co. v. City of Easton, 133 Pa. 505. We see no reason for interfering with the injunction already issued, and decline to do so. We are not prepared to hold that the consent of the supervisors of Darby township, and of the .commissioners of Delaware county, could not confer a lawful authority upon the plaintiff to lay its tracks on so much of the highway as to include that part of this bridge which lies in Delaware county. We will certainly not decide so now.
The decree of the court below is affirmed, and appeal dismissed at the cost of the appellants.